Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Feb. 22, 2022 has been entered. Claims 1-4, 7-11 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Steiro (US Patent 3334390) in view of Reeves et al. (US 2,334,509).
Regarding claims 1-2, Steiro discloses that, as illustrated in Fig. 1, a method for producing concrete pipes that has a pipe body with a predetermined cast pipe body volume (i.e. in the apparatus shown in Fig. 1, the molds filled with concrete and the end ring has been lowered into position between the upper ends of the molds. Referencing in greater detail to the drawings, a large pit 10 is formed below the level of the floor F (col. 2, lines 9-13).  
Steiro teaches that, as illustrated in Fig. 1, the method includes providing a core (Fig. 2, item I) and a mantle (Fig. 2, item O), the core and mantle defining a moulding space (i.e. the annular space S, col. 3, lines 1-2) therebetween (i.e. the inner core mold I and the outer mold O can be lowered after the pipe P is completed. Col. 2, lines 14-15) with a volume greater than the predetermined cast pipe body volume (if more mix is needed during the formation of the pipe tope end, the ring can be momentarily lifted and the distributor arm the actuated to again fill the mold space (col. 4, lines 39-42)), and upper and lower mould sleeves (see labels of upper sleeve and lower sleeve in attached annotated Figure I) that terminate the moulding space at a bottom and a top thereof (i.e. the stationary support ring 11 at the bottom (col. 2, line 18) and an outwardly extending distributing arm 40 at the top (col. 2, lines 54-60)).
Because the cast pipe has the predetermined cast pipe body volume, based on the properties of pourable wet concrete, the cast pipe would have a predetermined quantity of pourable wet concrete (this loading and distributing process is continued until the molds are filled, and during which time vibrators V act to rapidly settle the no-slump concrete into the concentric molds (col. 5, lines 2-5)). 
Steiro teaches that, the method includes pouring pourable concrete into the moulding space so as to form a pipe body (i.e. when the apparatus is in the position shown in Figure 1, the mix material M (or pourable concrete or no-slump concrete (mixing with water); For one of ordinary skilled in the art, it is obvious this mix material is wet) is deposited or poured on the top of the inner core mold at a rapid rate (by automatic conveying equipment) (col. 2, lines 66-70)). Further, Steiro discloses that, if more mix is needed during the formation of the pipe top end, the ring (i.e. the upper mold sleeve) can be momentarily lifted and the distributor arm then actuated to again fill the mold space (col. 4, lines 39-42). Thus, Steiro discloses that, the upper mold sleeve is removable and the pipe body  has a predetermined volume for holding a certain amount of pourable concrete, wherein the predetermined quality of the pourable wet concrete has a volume that is the predetermined volume of the pipe body (for example, illustrated in label of an upper end of the concrete pipe to be formed (for inner mold I)) plus a predetermined setting volume (if more mix is needed (col. 4, lines 39-40)) determined based on setting behavior of the wet concrete ;    
Steiro teaches that, the method includes demoulding the pipe body after curing of the concrete by opening the mantle (may also removing the core) (i.e. the columns are rigidly fixed to the base member 13, and are located between the inner and outer molds (i.e. the core and the mantle, respectively) when the later are retracted (or opened) downwardly into the pit (i.e. demoulding after curing of the concrete). Col. 2, lines 19-22). 
Steiro discloses that, the predetermined quantity of the pourable wet concrete has a volume that is greater than the predetermined volume of the pipe body and that is determined as the predetermined volume of the pipe body plus a predefined setting volume that is determined based on setting behavior of the wet concrete (The operator can cause rotation of the motor shaft when the ring is in position between the molds. This causes the ring to be quickly oscillated through a short travel, such as about two inches (i.e., at least greater than (concrete traveling) two inches), as determined by the flexible linkage formed by the pivoted links (col. 4, lines 12-16); The excess concrete works its way past the ring before the later assumes its final position and is forced out the top of the mold (col. 4, lines 20-22)).
Steiro teaches that, the method includes after the pouring and before the demolding pressing the upper mould sleeve (e.g. a tamping ring R (as shown in Fig. 2), (col. 3, line 14); the oscillation of the ring under power provides excellent troweling action and results in a particularly good finish on the pipe end (col. 4, lines 27-29)) forming a closed ring in a shaping manner into an end face of the pipe body only after a setting time for a predefined setting volume of the cast pipe body between and core and the mantle and turning about an axis (i.e., the operator can cause rotation of the motor shaft when the ring R is in position between the molds. This causes the ring to be quickly oscillated through a short travel (col. 4, lines 12-15); related to claim 2) thereof. Thus, Steiro discloses that, the distributor arm 40 acts to distribute the material equally around the top and simultaneously pushes it outwardly into the annular space S between the inner and outer molds. This loading and distributing process is continued until the molds are filled, and during which time (i.e. a setting time) vibrators V act to rapidly settle the no-slump concrete into the concentric molds (based on the predefined setting volume of the cast pipe body). (col. 2, lines 70-73 and col. 3. lines 1-5). During the setting time the upper mold sleeve (the ring R) remains removed without pressing. During the setting time the pourable wet concrete is reduced due to escaping air bubbles by vibration. The molds are filled until a volume equal to the predetermined volume. 
Steiro discloses that, the above described mechanical distributor insures continual and even distribution of the material as the latter is dumped at a considerable rate onto the top of the inner core. No built up of material occurs to spill over the sides of the apparatus (col. 3, lines 6-12). In other words, Steiro discloses the pouring of the material is sufficient for the predetermined quality of the pourable concrete to reduce in volume to a predefined setting volume of the cast pipe body between the core and the mantle.
However, Steiro does not explicitly disclose that the core extends above a height of an upper end of the concrete pipe to be formed. 
In the same filed of endeavor, concrete pipe, Reeves discloses that, as illustrated in Fig. 1, the core (Fig. 1, item 7a) extends above a height of an upper end (as shown) of the concrete pipe (Fig. 1, item A (plastic material)) to be formed. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiro to incorporate the teachings of Reeves to provide the core extends above a height of an upper end of the concrete pipe to be formed. Doing so would be possible compress the plastic material in the mold, as recognized by Reeves, which improves strength and reduces the time to mold the article (p.g. 1, lines 1-20 (left col.)).
However, Steiro does not disclose the mantle is divided lengthwise. Reeves discloses that, as illustrated in Figs. 1 and 3, the mold is cylindrical and is divided longitudinally into two sections 13a, 13b, which are surrounded by an extendible sleeve 14 which fits tightly round them and holds them in position. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiro to incorporate the teachings of Reeves to provide the mold 13 or the mantle is divided lengthwise. Doing so would  be possible for the mold to be quickly released, as recognized by Reeves (p.g. 2, lines 1-10 (left col.)).

    PNG
    media_image1.png
    802
    491
    media_image1.png
    Greyscale

Annotated Figure I (Based on Fig. 1 in the teachings of Steiro)
Regarding claims 3-4, Steiro discloses that, as illustrated in Fig. 1, a method for producing concrete pipes in a vertical casting mould (i.e. in the apparatus shown in Fig. 1, the molds filled with concrete and the end ring has been lowered into position between the upper ends of the molds. Referencing in greater detail to the drawings, a large pit 10 is formed below the level of the floor F (col. 2, lines 9-13).  
Steiro teaches that, as illustrated in Fig. 1, the method includes providing a mold with a core and a mantle, the core and mantle defining a moulding space (i.e. the annular space S, col. 3, lines 1-2) therebetween (i.e. the inner core mold I and the outer mold O can be lowered after the pipe P is completed. Col. 2, lines 14-15) with a volume greater than the predetermined cast pipe body volume (i.e., at least greater than  (concrete traveling) two inches), as determined by the flexible linkage formed by the pivoted links (col. 4, lines 12-16); The excess concrete works its way past the ring before the later assumes its final position and is forced out the top of the mold (col. 4, lines 20-22); if more mix is needed during the formation of the pipe tope end, the ring can be momentarily lifted and the distributor arm the actuated to again fill the mold space (col. 4, lines 39-42)), and upper and lower mould sleeves (see labels of upper sleeve and lower sleeve in attached annotated Figure I) that terminate the moulding space at a bottom and a top thereof (i.e. the stationary support ring 11 at the bottom (col. 2, line 18) and an outwardly extending distributing arm 40 at the top (col. 2, lines 54-60)). Steiro teaches that, the method includes pouring pourable concrete into the moulding space so as to form a pipe body (i.e. when the apparatus is in the position shown in Figure 1, the mix material M (or pourable concrete or no-slump concrete (mixing with water); For one of ordinary skilled in the art, it is obvious this mix material is wet) is deposited or poured on the top of the inner core mold at a rapid rate (by automatic conveying equipment). col. 2, lines 66-70). Further, Steiro discloses that, if more mix is needed during the formation of the pipe top end, the ring (i.e. the upper mold sleeve) can be momentarily lifted and the distributor arm then actuated to again fill the mold space (col. 4, lines 39-42). Thus, Steiro discloses that, the upper mold sleeve is removable and the pipe body has a predetermined volume between the core and the mantle for holding a certain amount of pourable concrete. It is also understandable that there is a predetermined settle volume because during the setting time the filling process is dynamic. Steiro discloses that the upper mold sleeve forms a closed ring (as shown in Fig. 2).   
Steiro discloses that, if more mix is needed during the formation of the pipe top end, the ring (i.e. the upper mold sleeve) can be momentarily lifted and the distributor arm then actuated to again fill the mold space (col. 4, lines 39-42). Thus, Steiro discloses that, the upper mold sleeve is removable and the pipe body  has a predetermined volume for holding a certain amount of pourable concrete, wherein the predetermined quality of the pourable wet concrete has a volume that is the predetermined volume of the pipe body (for example, illustrated in label of an upper end of the concrete pipe to be formed (for inner mold I)) plus a predetermined setting volume (if more mix is needed (col. 4, lines 39-40)) determined based on setting behavior of the wet concrete;      
Steiro teaches that, the method includes demoulding the pipe body after setting of the concrete by opening the mantle (may also removing the core) (i.e. the columns are rigidly fixed to the base member 13, and are located between the inner and outer molds (i.e. the core and the mantle, respectively) when the later are retracted (or opened) downwardly into the pit (i.e. demoulding after setting of the concrete). Col. 2, lines 19-22). 
Steiro teaches that, the method includes pressing the upper mould sleeve (e.g. a tamping ring R (as shown in Fig. 2), (col. 3, line 14); the oscillation of the ring under power provides excellent troweling action and results in a particularly good finish on the pipe end (col. 4, lines 27-29)) forming a closed ring in a shaping manner into an end face of the pipe body only after a setting time for a predefined setting volume of the cast pipe body between and core and the mantle and turning about an axis (i.e. the operator can cause rotation of the motor shaft when the ring R is in position between the molds. This causes the ring to be quickly oscillated through a short travel (col. 4, lines 12-15); related to claim 4) thereof. Thus, Steiro discloses that, the distributor arm 40 acts to distribute the material equally around the top and simultaneously pushes it outwardly into the annular space S between the inner and outer molds. This loading and distributing process is continued until the molds are filled, and during which time (i.e. a setting time) vibrators V act to rapidly settle the no-slump concrete into the concentric molds (based on the predefined setting volume of the cast pipe body). (col. 2, lines 70-73 and col. 3. lines 1-5).
Steiro discloses that, the above described mechanical distributor insures continual and even distribution of the material as the latter is dumped at a considerable rate onto the top of the inner core. No built up of material occurs to spill over the sides of the apparatus (col. 3, lines 6-12). In other words, Steiro discloses the pouring of the material is sufficient for the predetermined quality of the pourable concrete to reduce in volume to a predefined setting volume of the cast pipe body between the core and the mantle.
Steiro discloses that, the operator can cause rotation of the motor shaft when the ring is in position between the molds. This causes the ring to be quickly oscillated through a short travel, such as about two inches (i.e., a time is required to allow concrete traveling two inches), as determined by the flexible linkage formed by the pivoted links (col. 4, lines 12-16). Steiro discloses that, the excess concrete (involving trapped bubbles) works its way past the ring (i.e., ascending) before the later assumes its final position and is forced out the top of the mold (col. 4, lines 20-22). Steiro discloses that, if more mix is needed during the formation of the pipe top end, the ring (i.e. the upper mold sleeve) can be momentarily lifted and the distributor arm then actuated to again fill the mold space (col. 4, lines 39-42). Steiro discloses that, the oscillation of the ring under power provides excellent trowelling action and results in a particularly good finish on the pipe end (col. 4, lines 27-29). 
Based on the aforementioned disclosures by Steiro, a certain of setting time is required for setting concrete. The setting time is of sufficient duration such that during the passage of the setting time air bubbles ascend in the pourable wet concrete and escape therefrom so that the predetermined quantity of pourable wet concrete is reduced in volume by the predetermined setting volume so as to have a reduced volume equal to the predetermined cast pipe body volume.      
However, Steiro does not explicitly disclose that the core extends above a height of an upper end of the concrete pipe to be formed. 
In the same filed of endeavor, concrete pipe, Reeves discloses that, as illustrated in Fig. 1, the core (Fig. 1, item 7a) extends above a height of an upper end (as shown) of the concrete pipe (Fig. 1, item A (plastic material)) to be formed. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiro to incorporate the teachings of Reeves to provide the core extends above a height of an upper end of the concrete pipe to be formed. Doing so would be possible compress the plastic material in the mold, as recognized by Reeves (p.g. 1, lines 1-10 (left col.)).
However, Steiro does not disclose the mantle is divided lengthwise. Reeves discloses that, as illustrated in Figs. 1 and 3, the mold is cylindrical and is divided longitudinally into two sections 13a, 13b, which are surrounded by an extendible sleeve 14 which fits tightly round them and holds them in position. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiro to incorporate the teachings of Reeves to provide the mold 13 or the mantle is divided lengthwise. Doing so would  be possible for the mold to be quickly released, as recognized by Reeves (p.g. 2, lines 1-10 (left col.)).
Regarding claims 7-8, Steiro discloses that, as illustrated in Fig. 1, the core having the outward core face and the mantle define the molding space therebetween. However, Steiro does not explicitly disclose that the core having an outward core face extends above a height of an upper end of the concrete pipe to be formed. 
In the same filed of endeavor, concrete pipe, Reeves discloses that, as illustrated in Fig. 1, the core (Fig. 1, item 7a) extends above a height of an upper end (as shown in Fig. 1) of the concrete pipe (Fig. 1, item A (plastic material)) to be formed. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiro to incorporate the teachings of Reeves to provide the core having an outward core face extends above a height of an upper end of the concrete pipe to be formed. Doing so would be possible compress the plastic material in the mold, as recognized by Reeves (p.g. 1, lines 1-10 (left col.)).
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Steiro (US Patent 3334390) in view of Reeves et al. (US 2,334,509).
Regarding claim 9, Steiro discloses that, as illustrated in Figs. 1-2, a method for producing a concrete pipe with a pipe body having a predetermined cast pipe body volume (as shown in Fig. 1), said method comprising: 
	pouring a predetermined quantity of pourable wet concrete (Because the cast pipe has the predetermined cast pipe body volume, based on the properties of pourable wet concrete  the cast pipe would have a predetermined quantity of pourable wet concrete; this loading and distributing process is continued until the molds are filled, and during which time vibrations V act to rapidly settle the no-slump concrete into the concentric molds (col. 5, lines 2-5)) into a vertical mold with a vertical core (Fig. 2, item I) surrounded by a mantle (Fig. 2, item O), said core and mantle defining a molding space therebetween configured to receive the predetermined quantity of pourable wet concrete therein (i.e. when the apparatus is in the position shown in Figure 1, the mix material M (or pourable concrete or no-slump concrete (mixing with water); For one of ordinary skilled in the art, it is obvious this mix material is wet) is deposited or poured on the top of the inner core mold at a rapid rate (by automatic conveying equipment) (col. 2, lines 66-70)); 
	having upper and lower mold sleeves (see labels of upper sleeve and lower sleeve in attached annotated Figure I) that define top and bottom terminal ends of the molding space, the upper mold sleeve comprising a closed ring (Fig. 1, item R) that is removed during said pouring of the pourable wet concrete (if more mix is needed during the formation of the pipe tope end, the ring can be momentarily lifted and the distributor arm the actuated to again fill the mold space (col. 4, lines 39-42)); 
	the predetermined quantity of wet concrete being in an amount that has a predetermined volume determined as the predefined cast pipe body volume of the cast pipe -7-body plus a predefined setting volume (The operator can cause rotation of the motor shaft when the ring is in position between the molds. This causes the ring to be quickly oscillated through a short travel, such as about two inches (i.e., for example, a predetermined setting volume is about two inches), as determined by the flexible linkage formed by the pivoted links (col. 4, lines 12-16)) of the pourable wet concrete that is based on setting behavior of the wet concrete; 
	after said pouring of the entire predetermined quantity of the wet concrete into the molding space, allowing passage of a setting time (col. 3, line 4) with the upper mold sleeve removed during which air ascends as air bubbles in the pourable wet concrete and leaves the pourable wet concrete (this loading and distributing process (i.e., without applying the ring R) is continued until the molds are filled, and during which time vibrators V act to rapidly settle the no-slump concrete into the concentric molds (col. 3, lines 2-5); it is understandable that when vibrators V act to rapidly settle the no-slump concrete into the concentric molds, air bubbles trapped inside the pourable wet concrete leave or escape), the setting time (one minute more or less) being of sufficient duration that, during the setting time, the predetermined quantity of pourable wet concrete reduces in volume by the predefined setting volume to a reduced volume equal to the predetermined cast pipe body volume; 
	after the passage of the setting time, applying the upper mold sleeve into an upper surface of the pourable wet concrete so as to shape the end face of the cast pipe body (col. 4, lines 10-29); and 
	opening the mantle and demolding the pipe body after curing of the wet concrete (col. 2, lines 12-22).
However, Steiro does not disclose the mantle is divided lengthwise. Reeves discloses that, as illustrated in Figs. 1 and 3, the mold is cylindrical and is divided longitudinally into two sections 13a, 13b, which are surrounded by an extendible sleeve 14 which fits tightly round them and holds them in position. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiro to incorporate the teachings of Reeves to provide the mold 13 or the mantle is divided lengthwise. Doing so would  be possible for the mold to be quickly released, as recognized by Reeves (p.g. 2, lines 1-10 (left col.)).
Regarding claim 10, Steiro discloses that, as illustrated in Fig. 1, the core having the outward core face and the mantle define the molding space therebetween. However, Steiro does not explicitly disclose that the core having an outward core face extends above a height of an upper end of the concrete pipe to be formed. 
In the same filed of endeavor, concrete pipe, Reeves discloses that, as illustrated in Fig. 1, the core (Fig. 1, item 7a) extends above a height of an upper end (as shown) of the concrete pipe (Fig. 1, item A (plastic material)) to be formed. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Steiro to incorporate the teachings of Reeves to provide the core having an outward core face extends above a height of an upper end of the concrete pipe to be formed. Doing so would be possible compress the plastic material in the mold, as recognized by Reeves (p.g. 1, lines 1-10 (left col.)).
Regarding claim 11, Steiro teaches that, in the method, the applying of the upper mould sleeve (e.g. a tamping ring R (as shown in Fig. 2), (col. 3, line 14); the oscillation of the ring under power provides excellent troweling action and results in a particularly good finish on the pipe end (col. 4, lines 27-29)) forming a closed ring in a shaping manner into an end face of the pipe body and turning the upper mold sleeve about an axis (i.e. the operator can cause rotation of the motor shaft when the ring R is in position between the molds. This causes the ring to be quickly oscillated through a short travel (col. 4, lines 12-15)).
Response to Arguments
Applicant's arguments filed 2/22/2022 have been fully considered.
Regarding arguments in claim 1 that Steiro does not teach the amount of no-slump concrete is not predetermined, it is not persuasive. As illustrated in Fig. 1 of the teachings of Steiro, the cast pipe has a predetermined pourable wet concrete volume. Based on the properties of pourable wet concrete, the cast pipe would have a predetermined quantity of pourable wet concrete. Steiro discloses that, this loading and distributing process is continued until the molds are filled, and during which time vibrations V act to rapidly settle the no-slump concrete into the concentric molds (col. 5, lines 2-5).
Regarding arguments in claim 1 that Steiro does not teach “pourable wet concrete” instead of “no-slump concrete” and no-slump concrete essentially remains at its volume after placement in a mold, it is not persuasive. No-slump concrete is still wet and would be pourable. The limitation remains open to a broad, reasonable interpretation and there is nothing in the claims or specification that appears to exclude such an interpretation. Steiro applies a vibrator to remove air bubbles (through compaction) during the pouring process (col. 3, lines 66-75; col. 4, lines 10-19). No-slump concrete is moving under oscillating.
	Regarding arguments in claim 1 that in the teachings of Steiro, it is never supplied in an amount greater than the volume of the pipe to be formed, it is not persuasive. Steiro discloses that, the operator can cause rotation of the motor shaft when the ring is in position between the molds. This causes the ring to be quickly oscillated through a short travel, such as about two inches (i.e., for example, a predetermined setting volume is about two inches), as determined by the flexible linkage formed by the pivoted links (col. 4, lines 12-16)) of the pourable wet concrete that is based on setting behavior of the wet concrete. Here, the short travel of the ring means that the predetermined amount (volume) of pourable concrete is greater than the volume of the pipe to be formed.   
Regarding arguments in claim 1 that, in Reeves’ teachings, the teaching does not combine with Steiro, in which no-slump concrete is pushed laterally into the mold from a central plate by a rotating distributor arm, which would be obstructed by a higher core portion as shown in Reeves, it is not persuasive. As illustrated in Figs. 1-2 of the teachings of Steiro, the distributor arm 40 is mounted on the top of the flat top 30. The flat top 30 is connected with the inner core mold I driven by the hydraulic cylinder 20 together upward or downward. Thus, if the inner core mold needs to be modified to be higher than the upper end of the concrete pipe, the distributor arm 40 will move up simultaneously.   
Regarding arguments in claim 7 that Reeves does not have an outward core surface that is part of the molding space, it is not persuasive. Reeves discloses that, as illustrated in Fig. 1, the core (Fig. 1, item 7a) extends above a height of an upper end (as shown in Fig. 1) of the concrete pipe (Fig. 1, item A (plastic material)) to be formed. Please also see the label of the outward core surface in attached annotated Figure below (based on Fig. 1 in the teachings of Reeves).  

    PNG
    media_image2.png
    571
    707
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742